Continued from Box 3:
The newly proposed amendments contain limitations which change the scope of the claims, i.e. to narrow the claims to GO and rGO membranes and eliminate “nanoporous graphene membrane” from membrane material options and thus amend around the art, such that they would require further search and consideration outside the scope of the AFCP 2.0 to ascertain the closest prior art to the narrowed claim scope of the proposed amendments; thus they will not entered at this time.

Continued from Box 12: 
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments directed to the newly proposed amendments (i.e. arguments directed to GO and rGO membranes only), as the amendments have not been entered these arguments are moot. It is specifically noted that Applicant’s arguments to unexpected results are seen as only relevant to claims limited to GO and rGO membranes, i.e. no pending claims; the Declaration of Rahul Raveendran is entered, but however is not seen to change the rejections or status of the claims because it is similarly seen as only relevant to claims limited to GO and rGO membranes and are not seen to overcome the currently pending rejections.  It is also noted that for proper consideration of the results, the data supporting the methanol experiments must be submitted in a Declaration.
In response to Applicants’ argument that “Chen proves Applicant's argument that the person skilled in the art would have understood that Hou's molecular dynamics simulations are in fact simulations, and should not be construed as being indicative of reality”; the Examiner 
In response to Applicants’ argument that it would not have been obvious to combine the teachings of Hookway with that of Hou because Hookway is directed to swelling polymer membranes for size exclusion filtration, where the results are attributed to shrinking pore size which would thus not have been obviously useful for the non-size exclusion based separation of Hou; the Examiner disagrees. Applicants argue that because in the separation of Hou the larger ethanol molecule is discovered to selectively pass through the pores even though it is larger than water from which it is being separated (Hou first paragraph of Sec. 3.), i.e. non-size exclusion based sieving because based on size alone the water could pass through, that one of skill in the art would not find it obvious to use the “solvent conditioning” of Hookway because they attribute the improvements in filtration caused by the conditioning to shrinking of the pores by swelling. However, as previously argued by the Examiner, this proposed mechanism by which the solvent conditioning improves performance is only speculation, and thus the ultimate take away from Hookway would be that conditioning the membrane to the solvent it is desired to isolate improves said isolation of the solvent. As further support, Hookway actually discloses that for some materials the swelling increases porosity/permeability (cellulose), while others it decreases it (PVA), and that a balance is needed in the swelling to achieve desired filtration goals/results (P1/L43-80); also Hou discloses that the pore size does have an effect, even if it is not direct sieving (Figs. 3 and 4 and their discussion in Sec. 3) and thus choosing pore size would 
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773